DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 09/09/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No claims have been added, amended or cancelled in this submission but only an IDS is entered. One IDS was entered on 09/07/2021. Thus, claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Information Disclosure Statement

2.	The Information Statements (IDS) filed on 09/07/2021 and 09/09/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.


                        Allowable Subject Matter

3.	The allowable subject matter and reasons for allowance remain unchanged after consideration of the IDSs filed by the Applicants on 09/07/2021 and 09/09/2021. These reasons along with the most pertinent prior art are repeated below for sake of completeness of record. Claims 1-20 are therefore allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has described a novel method of implementing voice based server-less e-commerce interfaces. 

Most pertinent prior art:

Mars (U.S. Patent Application Publication # 2019/0156198 A1) in paragraphs 40-41 and figures 1-2, teaches user input data comprising textual input or speech input data converted into textual input data. Step S210 may function to direct the textual input directly to a natural language processing engine of a system implementing the method 200. The method 200 may function to initialize a natural language comprehension process to enable the system implementing the method 200 to understand the intent of the textual input from the user. Para 21, teaches the use of a distributed computing system, e.g. the cloud to Para 59 and figure 4, teach identification of entities as slots wherein entities in the user input of "How much did I earn in my checking account last month?" are identified as aggregation operation (How much), income (earn), account (checking account) and date range (last month) entities. Para 35 and figure 1, teach that the response generator 150 functions to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates. Para 36, further teaches that this response can be verbal. Para 64, teaches generating a response to the user input data based at least in part on the slot classification label having the highest confidence value. This may also include processes for generating a secondary or backup response to the user input data based at least in part on the one or more slot classification labels having the relatively lower confidence values. 

Aleksic (U.S. Patent Application Publication # 2017/0270929 A1) in paragraphs 55-56 and figure 3, illustrates and details a dialogue state transition graph. Paragraphs 58-59 and figure 2, teach a dialog state that is determined for the voice input based on respective scores that are determined for a set of dialog states that indicate the likelihood of each respective dialog state matching the request or voice input. The dialog state probability scores may further be based on context data associated with the request.

Morris (U.S. Patent Application Publication # 2008/0005727 A1) in Paragraphs 7-8 and figure 1, teaches an addressable entity having first source code written in a first programming language and an addressable entity having a second source code written in the second programming language.

Balchandran (U.S. Patent Application Publication # 2007/0156392 A1) in para 14 and figure 1, teaches a method for building a language model representation. The method can include categorizing a natural language understanding (NLU) application, classifying a corpus for producing a classified corpus, and training at least one language model in view of the classified corpus. The categorizing can further include identifying topics within the natural language understanding application, and presenting the topics with associated targets within the application categorization. The application categorization describes all of the potential targets in the NLU application. Topics can be partitioned into broad categories, and then partitioned into categories and sub-categories, and further down to end targets. A corpus sentence can be classified as a feature, a category, or a target of the application categorization. The classifying can partition a language model representation of the NLU application based on the categorizing. For example, sentences falling under different categories within the application categorization can be partitioned into separate language models. Language models can be generated for each partitioning of the language model representation as sentences are broken down into word elements within the NLU application hierarchy. The training can produce an optimal configuration of 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a method comprising receiving at least one application-specific element for a natural language conversation application; receiving at least one shared element; receiving a user utterance;  identifying at least one intent and at least one corresponding entity for the user utterance based on the at least one application-specific element and the at least one shared element, wherein at least one of the at least one intent or the at least one corresponding entity is identified using a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack, wherein the entity list of each context entry includes a set of entities associated with the root intent element, wherein the dialogue stack of each context entry in the set of context entries includes data representative of at least one user utterance and at least one system utterance, and wherein the dialogue stack comprises a sequentially-stored structured representation of each user utterance and generating a system 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Heck (U.S. Patent Application Publication # 2012/0290509 A1), Levit (U.S. Patent # 9734826 B2), Devaraj (U.S. Patent Application Publication # 2018/0061404 A1), Hakkani-Tur (U.S. Patent # 8473451 B1), Meyers (U.S. Patent # 9875081 B2), Ramnani (U.S. Patent Application Publication # 2018/0165379 A1). These references were included in the PTO-892 form of 08/03/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)